Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 79 claims and claims 1-79 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.


	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-5,9-1114,22,29, 23,31-33,36-38,43,48,50,53, 55-57,60-62,67 and 77 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-4,8-10,15, 19,20,26-29,33-35,38,44,46-49,52,53,55,58 of U.S. Patent No. 11,021,107 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other because:
The independent claims 1, 29 and 53 of the current application include broader limitations of the independent claims 1, 26  and 44 of the U.S. Patent No. 11,021,107 B2.
The limitations of claims 1, 29 and 53 of the current application can be read on the limitations of the independent claims 1, 26  and 44 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 3, 31 and 55 of the current application can be read on limitations of claims 2, 27, 48 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 4,32 and 56 of the current application can be read on limitations of claim 3, 28 and 57 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 5, 33 and 57 of the current application can be read on limitations of claim 4, 29 and 58 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 9, 36 and 60 of the current application can be read on limitations of claim 8, 33 and 46 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 10, 37 and 61 of the current application can be read on limitations of claim 9, 34 and 47 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 11, 38 and 62 of the current application can be read on limitations of claim 10, 35 and 49 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 14, 43 and 67 of the current application can be read on limitations of claim 15, 38 and 52 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 22, 48 and 55 of the current application can be read on limitations of claim 19, 27 and 53 of the U.S. Patent No. 11,021,107 B2.
The limitation of claim 23, 50 and 77 of the current application can be read on limitations of claim 20, 41 and 55 of the U.S. Patent No. 11,021,107 B2.
Nonetheless, claims 1,3-5,9-1114,22,29, 23,31-33,36-38,43,48,50,53, 55-57,60-62,67 and 77 of the present application made the claim a broader version of claims 1-4,8-10,15, 19,20,26-29,33-35,38,44,46-49,52,53,55,58 of U.S. Patent No. 11,021,107 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1,3-5,9-1114,22,29, 23,31-33,36-38,43,48,50,53, 55-57,60-62,67 and 77 is not patentably distinct from claim 1-4,8-10,15, 19,20,26-29,33-35,38,44,46-49,52,53,55,58 of U.S. Patent No. 11,021,107 B2.



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Peterson et al., US 2009/0243824 A1, discloses an interior rearview mirror system for a vehicle.
2.	Weller et. al., US 2009/0015736 A1, discloses an interior rearview mirror assembly having a display device for viewing through the reflective element of the interior rearview mirror assembly.
3.	Baur et al., US  2008/0212189 A1, discloses a state transmission prediction.
4.	Lynam et al., US 2002/0159270 A1, discloses provides for a non-incandescent light unit/module that can be used as a direct replacement for an incandescent light source in a mirror assembly that has been tooled for the incandescent light source.
5.	Drummond et al. US 2004/0032676 A1; disclose vehicle rearview mirror systems


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487